DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/21/2021 has been entered.
Response to Amendment
The amendments filed on 10/21/2021 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Objections
Claim 16-26 are objected to because of the following informalities:  
Regarding Claim 16, line 11, the limitation of “in area in the reduced zone” appears it should be “in an area in the reduced zone” or language similar.
  Appropriate correction is required.
Claims 17-26 are also objected since the claims depend on claim 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 26, the limitation of “at least one optically transparent zone” is unclear if it is referring to “one or more rear electrode layer free optically transparent zones” in claim 16 or a different optically transparent zone in the module.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16-19, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pub No. 2011/0011453)  in view of Kim (US Pub No. 2018/0138336) 
Regarding Claim 16, Kang et al. teaches a thin-film solar module [Fig. 2, 0050], comprising:
a substrate [100, Fig. 2, 0050] and a layer structure [110, 140, and 150, Fig. 2, 0048-0050] applied thereon, the layer structure comprising a rear electrode layer [110, Fig. 2, 0049], a front electrode layer [150, Fig. 2, 0059], and an absorber layer [140, Fig. 2, 0050] arranged between the rear electrode layer [110, Fig. 2, 0049] and the front electrode layer [150, Fig. 2, 0059]; 
and serially connected solar cells [Fig. 2, 0049] formed in the layer structure by patterning zones [See annotated figure below], each patterning zone comprising a first patterning line [G1, Fig. 2, 0048-0049] for subdividing at least the rear electrode layer [110, Fig. 2, 0049], a second patterning line [G2, Fig. 2, 0049] for subdividing at least the absorber layer [140, Fig. 2, 0050], and at least one third patterning line [G3, Fig. 2, 0049] for subdividing at least the front electrode layer [110, Fig. 2],
wherein at least one patterning zone [See annotated figure] has, in a reduced zone region reduced by the first patterning line [see annotated figure below], 
one or more rear-electrode layer-free optically transparent zones implemented such that the rear electrode layer is continuous in the reduced zone region [rear electrode 110 is shown to be continuous in figure 6], and is not completely subdivided by the rear electrode free transparent zones in the reduced zone region reduced by the first patterning line [see annotated figure]
Outer solid rectangle is the patterning zone, and dashed rectangle is the reduced zone region reduced by the first patterning lines G1, rear electrode free optically transparent zone are the two inner solid rectangles. Examiner is reading outer rectangle, dashed rectangle, and inner solid rectangle as region showed in figure 6, and the area in figure 4A (second annotated figure below) as the total area of the outer rectangle, dashed rectangle, and inner solid rectangle respectively. The second annotated figure below shows a plan view of figure 6, where the pattern zone is shown by the solid rectangle.
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    265
    387
    media_image1.png
    Greyscale

[AltContent: rect]
    PNG
    media_image2.png
    402
    452
    media_image2.png
    Greyscale



Kang et al. is silent on a rear opaque rear electrode.
Kim et al. teaches a CIGS solar cells which comprises a rear electrode made of Mo, Ito, ZnO, or doped ZnO [0018, Abstract]
Since Kang et al. teaches a rear electrode made of a variety of materials [110, Fig. 2, 0054, metal oxide such as ITO or ZnO], and the front electrode is made of a variety of materials [150, Fig.2 , 0069, ZnO:Al], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the rear electrode material of Kang et al. with the Mo of Kim et al. as it is merely the selection of a known rear electrode material for CIGS solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 17, within the combination above, modified Kim et al. teaches wherein the one or more optically transparent zones each comprise a front electrode layer section [See annotated figure above]
Regarding Claim 18, within the combination above, modified Kim et al. teaches wherein the one or more optically transparent zones are front-electrode-layer-free [See annotated figure above]
Regarding Claim 19, within the combination above, modified Kim et al. teaches wherein the one or more optically transparent zones are a plurality of linearly arranged optically transparent zones [See annotated figure above]
Regarding Claim 22, within the combination above, modified Kim et al. teaches wherein the reduced zone region around the first patterning line has at least one linear decoating region [See annotated figure, below], by which the reduced zone region is subdivided into two zone region portions [See annotated figure below, the two zones region portions are areas to the right and left of the solid rectangle, see annotated figure below]
each said at least one decoating region having an alternating sequence of optically transparent zones and electrode zones, each optically transparent zone being rear-electrode-layer-free, and each electrode zone being absorber-layer-free and having a rear electrode layer section [See annotated figure, and see 150, 140, and 110, Fig. 6, 0049-0051], and
wherein each rear electrode layer section of the two zone region portions are serially connected to one another by the rear electrode layer section of at least one electrode zone [See annotated figure below]
Examiner used solid line rectangle and the area to show decoating region, which comprise the area in both annotated figure below, examiner used dashed lines to show the two zone region portions
[AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    265
    387
    media_image1.png
    Greyscale

[AltContent: rect]
    PNG
    media_image2.png
    402
    452
    media_image2.png
    Greyscale



Regarding Claim 23, within the combination above, modified Kim et al. teaches wherein at least one linear decorating region is arranged according to one or more of:
i) between the first patterning line and the second patterning line, and ii) between the second patterning line and the third patterning line [See annotated figure]
Regarding Claim 24, within the combination above, modified Kim et al. teaches wherein the second patterning line is formed by a linear decoating region [G2 a near the linear decoating region meeting the limitations of the claim, see annotated figure]
Regarding Claim 25, within the combination above, modified Kim et al. teaches wherein at least one linear decoating region is arranged within or forms the third patterning line [See annotated figure, and Fig. 4B, portion of the linear decoating region comprises portions within the third pattering line G3]
Regarding Claim 26, within the combination above, modified Kim et al. teaches wherein at least one optically transparent zone is surrounded by an immediately adjacent absorbent-layer-free edge zone having a rear electrode layer section [See annotated figures above].
Claim 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pub No. 2011/0011453)  in view of Kim (US Pub No. 2018/0138336) as applied above in addressing claim 16, in further view of Kwon (US Pub No. 2012/0103416)
Regarding Claim 20, within the combination above, modified Kang et al. is silent on wherein, in at least one patterning zone, the first patterning line and/or the third patterning line are provided with one or more bulges each having an optically transparent zone arranged therein.
Kwon et al. teaches a first patterning line which comprises a bulge [See P1 in Fig. 23, 0275] used to prevent the delamination of the back electrode and prevent device defects [0277].
Since modified Kang et al. and Kwon et al. teach a similar thin film engineering design, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the first patterning line area of Kang et al. with the engineering design shown by figure 23 of Kwon et al. in order to prevent the delamination of the back electrode and prevent device defects [0277].
Regarding Claim 21, within the combination above, modified Kang et al. is silent on wherein the first patterning line and the at least one third patterning line of the patterning zone are provided with at least one bulge, and wherein at least one bulge of the first patterning line is arranged opposite a bulge of the third patterning line.
Kwon et al. teaches a first patterning line which comprises a bulge [See P1 in Fig. 23, 0275] used to prevent the delamination of the back electrode and prevent device defects [0277]. First, second, and third patterning lines are formed by a laser process [0081, 0110, 0122].
Since modified Kang et al. and Kwon et al. teach a similar thin film engineering design, it would have been obvious to one of ordinary skill in the art before the filing of the invention modify the first and third patterning line area of Kang et al. with the engineering design of P1 or P2 shown by figure 23 of Kwon et al. in the area of G1- G3 of Kim et al. in order to prevent the delamination of the back electrode and prevent device defects [0277].
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726